DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches a motor control system comprising a motor having a plurality of windings; a power converter including a first inverter, having a plurality of switching elements, connected to a first end of the plurality of the windings and a second inverter, having a plurality of switching elements, connected to a second end of the plurality of windings; and a switching circuit including a first switch connected between a the first inverter and a high side of a power supply and a second switch connected between the first inverter and ground. However, the examiner agrees with applicant’s arguments that the applied prior art does not teach a commutation sequence for controlling operation of the plurality of switching elements in the first and the second inverters, wherein in a state in which the first inverter potentials at a first node in a high node and a second node in a low side are equal to each other, and potentials at the first ends of two-phase windings of the plurality of motor windings are equal to each other, the two-phase windings are energized by the second inverter while performing switching operations on the first and the second switch of the switching circuit at a predetermined duty ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  
The examiner can normally be reached on M-F 8-4 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.